Citation Nr: 0402110	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from April 1948 to 
June 1952.

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU).  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran had requested a hearing but later withdrew that 
request.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection is in effect for the following:  residuals 
of the shell fragment wound to the right thigh and leg with 
complete paralysis of the peroneal nerve, 40 percent 
disabling; residuals of a shell fragment wound to Muscle 
Group I, right shoulder, 10 percent disabling; residuals of 
arthritis of both knees, each evaluated as 10 percent 
disabling; and an appendectomy scar and residuals of malaria, 
each rated non-compensable.

The Board notes that there is no VA Form 21-8940, Application 
for Increased Compensation Based on Unemployability in the 
claims file.  If not already accomplished, the RO should 
forward a VA Form 21-8940 to the veteran.

In March 2002, the veteran's private physician opined that 
service-connected and non-service-connected disabilities 
would preclude employment; however, no opinion concerning 
service-connected disabilities alone was rendered.  The most 
recent VA examination in February 2003 indicates that the 
veteran's service connected disorders, particularly those 
involving his right leg and left knee result in significant 
functional impairment.  In view of these facts the Board 
finds that additional development is warranted.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment for his 
service connected disabilities received 
since February 2003.  The RO should then 
take all necessary steps to obtain copies 
of those records and advise the veteran 
if the records are not obtained.  

2.  The RO should forward a VA Form 21-
8940, Application for Increased 
Compensation Based on Unemployability, to 
the veteran, if not already accomplished.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

4.  The RO is requested to forward the 
claims file to the orthopedist who 
conducted the February 2003 compensation 
and pension examination for an addendum 
(if unavailable to another orthopedist).  
Request the examiner to again review the 
claims file to include the private 
medical statements and the VA 
examinations conducted January 2002 and 
February 2003.  In an addendum request 
the examiner to identify any muscle 
group(s) injured by the shell fragment 
wound to the right lower.  Request the 
examiner to also render an opinion as to 
whether it is as likely as not that 
service-connected disabilities preclude 
the veteran from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  Age is not to 
be considered a factor in rendering this 
opinion.  The orthopedist should provide 
a complete rationale for the opinion in a 
legible report.  If the examiner desires 
another examination and/or specialized 
testing they should be conducted.  

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claim for TDIU, 
to include an extra-schedular 
consideration in light of 38 C.F.R. 
§ 4.16(b).  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




